DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The limitations, under its broadest reasonable interpretation, cover mental processes (concepts perfomed in the human mind, including an observation evaluation, judgment, opinion).  
In claim 1, the limitations “monitor student activity”, “generate student activity data”, “receives the student activity from the scoring and monitoring system”, “stores the student activity data”, “execute a first predictive model data based at least on the student activity”, “generate a feature vector based on at least the student activity data and the model data” and “process the feature vector by executing a second predictive model to generate a student outcome prediction that estimates whether the student will correctly respond to an item part of the assessment on a first attempt” under its broadest reasonable interpretation, are mental processes since they can be performed in the human mind.  The additional generic computer elements including the “scoring and monitoring system”, “data store server” and “model server” do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea in a system.  The recitation of generic computer components in a claim do not preclude that claim from reciting an abstract idea.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind.  For example, in claim 1, the steps of monitoring student activities and predicting whether a student will respond correctly to a question can be performed by a teacher to analyze and manipulate data models, with possible aid of paper and pen and/or calculator, see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  
This judicial exception is not integrated into a practical application since the additional elements are recited at a high-level of generality such that it amounts no more than mere instruction to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of generic computer components do not add anything significant to the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is not patent eligible.
Therefore, independent claim 1 is not patent eligible. 

With regards to dependent claims 2-10, the claims recite further limitations related to data analysis for model manipulation and do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  
In claim 2, the evaluation data comprising student activity data and historical student activity data associated with historical activity of student could be analyzed and performed by a teacher over the course of a semester.  In claim 3, predicting if a student answers a questions correctly based on difficulty can be performed by a teacher based on the evaluations of a student with regards to a particular subject.  In claim 4, grading is done by teachers.  In claims 5-6, a “student response history score”, “student learning aid usage score”, “task score” and “average item part score” are performed between a teacher and his/her students.  In claim 7, a logistic regression model can be performed and manipulated by a teacher over the course of a semester.  In claims 8-10, comparing a student prediction outcome and perform a remediation exercise (such as homework assignments) can be performed and assigned by a teacher.
Similar to claim 1, in claims 2-10, the judicial exceptions are not integrated into a practical application since the additional elements are recited at a high-level of generality such that it amounts no more than mere instruction to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of generic computer components do not add anything significant to the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, claims 2-10 are also not patent eligible.

In claim 11, the limitations “monitor student activity”, “generate student activity data”, “receives the student activity from the scoring and monitoring system”, “stores the student activity data”, “execute a first predictive model data based at least on the student activity”, “generate a feature vector based on at least the student activity data and the model data” and “process the feature vector by executing a second predictive model to generate a student outcome prediction that estimates whether the student will correctly respond to an item part of the assessment on a first attempt” under its broadest reasonable interpretation, are mental processes since they can be performed in the human mind.  The additional generic computer elements including the “scoring and monitoring system”, “data store server” and “model server” do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea in a system.  The recitation of generic computer components in a claim do not preclude that claim from reciting an abstract idea.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind.  For example, in claim 11, the steps of monitoring student activities and predicting whether a student will respond correctly to a question can be performed by a teacher to analyze and manipulate data models, with possible aid of paper and pen and/or calculator, see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  Furthermore, the steps of “execute a machine learning model to generate a student outcome prediction vector” and “execute the machine learning model in response to determining that the new student activity data is available at the data store” can also be performed by a teacher to analyze and manipulate data models, with possible aid of paper and pen and/or calculator.
This judicial exception is not integrated into a practical application since the additional elements are recited at a high-level of generality such that it amounts no more than mere instruction to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of generic computer components do not add anything significant to the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is not patent eligible.
Therefore, independent claim 11 is not patent eligible.  
Independent claim 17 is also rejected for similar reasons.

With regards to dependent claims 12-16 and 18-21, the claims recite further limitations related to data analysis for model manipulation and do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  
In claims 12-15 and claims 18-20, determining positive/negative student outcome predictions and comparing to a threshold could be could be analyzed and performed by a teacher over the course of a semester.  In claims 16 and 21, identifying uncompleted item parts of an assessment can be performed by a teacher.  Further in claim 18, executing an item response theory and execute short term predictions to generate short term prediction scores could be performed by a teacher.
Similar to claims 1 and 11, in claims 12-16 and 18-21, the judicial exceptions are not integrated into a practical application since the additional elements are recited at a high-level of generality such that it amounts no more than mere instruction to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of generic computer components do not add anything significant to the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, claims 12-16 and 18-21 are also not patent eligible.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 8-11 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rollinson (“From Predictive Models to Instructional Policies”).

Consider claim 1, Rollinson discloses a system comprising: 
a scoring and monitoring system configured to monitor student activity occurring at a client computer device to generate student activity data, the student activity corresponding to delivery of an assessment to a student; (page 179, left column, 2nd paragraph under Introduction; adaptively deciding when to stop teaching a certain skill to a student given correct/incorrect responses.
a data store server comprising at least one data store and being coupled to the scoring and monitoring system, wherein the data store server receives the student activity data from the scoring and monitoring system and stores (read as tracks) the student activity data in the at least the data store server; and (section 2.1, Bayesian Knowledge Tracings tracks the state of the student’s knowledge as they respond to practice questions.)
a model server coupled to the data store server, the model server comprising a model processor configured to: execute a first predictive model to generate model data based at least on the student activity data; (section 4; predictive similarity policy: a new when-to-stop policy that can take as input any predictive student-model and can halt both if students have successfully acquired a skill or do not seem able to do so given the available activities.)
generate a feature vector (for example, aptitude parameter and/or skill represented by a difficulty parameter) based on at least the student activity data and the model data; and (see section 2.2, Latent Factor Models; Latent parameters of both the student and skill that can be used to predict student performance. These parameters are learned from a dataset of students answering questions on multiple skills.  A student is represented by an aptitude parameter (αi) and a skill is represented by a difficulty parameter (βk) and learning rate (γk).)
process the feature vector by executing a second predictive model to generate a student outcome prediction that estimates whether the student will correctly respond to an item part of the assessment on a first attempt.  (predictive model that provides probabilistic predictions of whether a student will get a subsequent item correct)

Consider claim 11 (and similarly applied to claim 17), Rollinson discloses a system comprising: 
a data store server configured to store student activity data corresponding to delivery of an assessment to a student at a client device; (section 2.1, Bayesian Knowledge Tracings tracks the state of the student’s knowledge as they respond to practice questions.)
a model server configured to execute at least one predictive model to generate model data based on the student activity data, (section 4; predictive similarity policy: a new when-to-stop policy that can take as input any predictive student-model and can halt both if students have successfully acquired a skill or do not seem able to do so given the available activities.)
to generate feature vectors based on the student activity data and the model data, (see section 2.2, Latent Factor Models; Latent parameters of both the student and skill that can be used to predict student performance. These parameters are learned from a dataset of students answering questions on multiple skills.  A student is represented by an aptitude parameter (αi) and a skill is represented by a difficulty parameter (βk) and learning rate (γk).) and to execute a machine learning model to generate a student outcome prediction vector; and (section 2.1 Bayesian Knowledge Training)
a content management server configured to: determine that new student activity data is available at the data store; (section 2.1, initial probability of mastery)
cause the model server to execute the machine learning model in response to determining that the new student activity data is available at the data store;  (section 2.1 Bayesian Knowledge Training)
receive the student outcome prediction vector from the model server, wherein the student outcome prediction vector comprises at least one student outcome prediction that estimates a likelihood that the student will correctly respond to an item part of the assessment during a first attempt; 
    PNG
    media_image1.png
    286
    547
    media_image1.png
    Greyscale

analyze the student outcome prediction vector; and based on analyzing the student outcome prediction vector, intervene in the delivery of the assessment. (section 3, When-to-stop policies; An interface that abstracts out the student model from instructional policies, which we will use to define the mastery threshold policy and use in the next section as the foundations of a model-agnostic instructional policy.  See also section 4; First, if a student is highly likely to respond correctly to the next question and the change in prediction is small if the student responds correctly, then we should stop. Second, if a student is highly unlikely to respond correctly to the next question and the change in prediction is small if the student responds incorrectly, then we should stop. Third, if the change in prediction is small no matter how the student responds, then we should stop.)

Consider claim 8, Rollinson discloses the claimed invention wherein a content management server that receives the student outcome prediction from the model server and that is configured to: perform a comparison of the student outcome prediction and at least one threshold; and intervene in delivery of the assessment by sending an output to the client computer device.  (section 5.4; compare the predictive similarity policy to the mastery threshold policy to see if the predictive similarity policy acts like the mastery threshold policy when students learn and stops sooner when students are unable to learn with the given tutoring)

Consider claim 9, Rollinson discloses the claimed invention wherein the output causes the client computer device to modify an order in which item parts of the assessment are delivered.  (see section 4)

Consider claim 10, Rollinson discloses the claimed invention wherein the output causes the client computer device to interrupt the initiate a remediation activity selected from the group consisting of: performing a remediation exercise, displaying a video lecture, and performing a prerequisite learning activity.  (page 179, left column, 2nd paragraph under Introduction; teaching a certain skill to a student)

Allowable Subject Matter
Claims 2-7, 12-16 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if:
a) rewritten in independent form including all of the limitations of the base claim and any intervening claims AND b) amended to overcome the 101 rejection.


Relevant Prior Art Directed to State of Art
Refila (US 2020/0134759 A1) is relevant prior art not applied in the rejection(s) above.  Refila discloses machine learning for optimal student guidance.

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665